Citation Nr: 0504480	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) with acute colds.

4.  Entitlement to service connection for beriberi

5.  Entitlement to service connection for malnutrition.

6.  Entitlement to service connection for an eye defect.

7.  Entitlement to service connection for an ear defect.

8.  Entitlement to service connection for dizziness.

9.  Entitlement to service connection for numbness of the 
whole body.

10.  Entitlement to service connection for breast pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran has recognized service from January 1942 to April 
1942 and from July 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the veteran was originally denied 
service connection for all of the aforementioned disorders.  
The May 2000 rating decision held that the veteran's claims 
were not well grounded.  Notwithstanding, the claims for 
service connection were re-evaluated under the guidelines of 
the VCAA and an April 2002 rating decisions once again denied 
service connection.  The veteran filed a timely notice of 
disagreement and perfected his appeal in April 2003.

The Board also notes that the veteran has alleged on several 
occasions that he is a former prisoner of war (POW).  
However, an August 1998 rating decision held that the veteran 
may not be recognized as a former POW.  This finding was 
upheld by a May 200o Board decision.  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.309(c) are not for 
application.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no current medical evidence of peptic ulcer 
disease, dysentery, beriberi or malnutrition.

3.  There is no medical evidence of record of a nexus between 
the veteran's current pulmonary tuberculosis (PTB) with acute 
colds and service.

4.  There is no medical evidence of record of a nexus between 
any eye defect and service.

5.  There is no medical evidence of record of a nexus between 
any ear defect and service.

6.  There is no medical evidence of record of a nexus between 
any dizziness and service.

7.  There is no medical evidence of record of a nexus between 
any numbness of whole body and service.

8.  There is no medical evidence of record of a nexus between 
any breast pains and service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

2.  The criteria for entitlement to service connection for 
dysentery have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2004).

3.  The criteria for entitlement to service connection for 
pulmonary tuberculosis (PTB) have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2004).

4.  The criteria for entitlement to service connection for 
beriberi have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2004).

5.  The criteria for entitlement to service connection 
malnutrition have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

6.  The criteria for entitlement to service connection for an 
eye defect have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

7.  The criteria for entitlement to service connection for an 
ear defect have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).

8.  The criteria for entitlement to service connection for 
dizziness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2004).

9.  The criteria for entitlement to service connection for 
numbness of whole body have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2004).

10.  The criteria for entitlement to service connection for 
breast pains have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2002 rating decision, and a March 
2003 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in an October 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in October 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in August 2001.  In October 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  Thereafter, the 
RO issued a rating decision in April 2002.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's available service medical records, 
outpatient treatment reports, and private medical records.  
The veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and there are 
no additional records to obtain.  Moreover, as noted above, 
the veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

1.  Service connection for peptic ulcer disease 

The Board finds that the preponderance of the evidence does 
not support a claim for service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5107(b).  Despite the veteran's 
allegations that his peptic ulcer disease began while in 
service, there is no mention in the service medical records 
of treatment for or complaints of peptic ulcer disease.  An 
undated service physical examination revealed all normal 
findings.  Service medical records only reveal a treatment 
for shock in November 1945 due to explosion of a Japanese 
mine and after three days the veteran was returned to 
service.  The Board notes that the November 1945 Special 
Order #50 shows that the veteran was discharged from service 
under ordinary conditions.  Furthermore, post-service medical 
evidence does not show a current diagnosis of peptic ulcer 
disease.  Additionally, the medical evidence of record does 
not show a continuity of symptomatology associated with 
peptic ulcer disease and his period of active service.  
38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
peptic ulcer disease and service, there is no basis for 
establishing service connection for peptic ulcer disease.  38 
C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has peptic ulcer disease 
that is related to his period of service, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings of peptic ulcer 
disease or regarding any relationship of peptic ulcer disease 
to service.  The veteran's lay statements, while credible 
with regard to the veteran's subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between the any peptic ulcer disease and 
service.    

2.  Service connection for dysentery 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for dysentery.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has dysentery, which began while in service, there is 
no mention in the service medical records of treatment for or 
complaints of dysentery.  An undated service physical 
examination revealed all normal findings.  Service medical 
records only reveal a treatment for shock in November 1945 
due to explosion of a Japanese mine after three days he was 
returned to service.  The Board notes that the November 1945 
Special Order #50 shows that the veteran was discharged from 
service under ordinary conditions.  Furthermore, the post-
service medical evidence of record does not show a current 
diagnosis of dysentery or any associated symptomatology that 
shows continuity of symptomatology between active service and 
dysentery.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
dysentery and service, there is no basis for establishing 
service connection for dysentery.  38 C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has dysentery, which is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of dysentery to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any dysentery 
and service.    

3.  Service connection for pulmonary tuberculosis (PTB) with 
acute colds 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for PTB.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that his PTB began while in service, there is no mention in 
the service medical records of treatment for PTB.  An undated 
service physical examination revealed all normal findings.  
Service medical records only reveal a treatment for shock in 
November 1945 due to explosion of a Japanese mine after three 
days he was returned to service.  The Board notes that the 
November 1945 Special Order #50 shows that the veteran was 
discharged from service under ordinary conditions.  
Furthermore, the post-service medical evidence of record does 
not show a continuity of symptomatology between active 
service and his current PTB.  38 C.F.R. § 3.303(b).  The 
medical evidence of record does not show a diagnosis of PTB 
until October 1974, nearly 30 years after service.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between PTB 
and service, there is no basis for establishing service 
connection for PTB.  38 C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has PTB that is related 
to his period of service, the record does not show that he is 
a medical professional, with the training and expertise to 
provide clinical findings regarding any relationship of PTB 
to service.  The veteran's lay statements, while credible 
with regard to the veteran's subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between the PTB and service.

4.  Service connection for beriberi 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for beriberi.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that has beriberi which is related to his period of service, 
there is no mention in the service medical records of 
treatment for or complaints of beriberi.  An undated service 
physical examination revealed all normal findings.  Service 
medical records only reveal a treatment for shock in November 
1945 due to explosion of a Japanese mine after three days he 
was returned to service.  The Board notes that the November 
1945 Special Order #50 shows that the veteran was discharged 
from service under ordinary conditions.  Furthermore, the 
post-service medical evidence of record does not reveal a 
current diagnosis of beriberi or show a continuity of 
symptomatology between active service and any current 
beriberi.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
beriberi and service, there is no basis for establishing 
service connection for beriberi.  38 C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has beriberi that is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any findings 
of or relationship of beriberi to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any beriberi 
and service.

5.  Service connection for malnutrition 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for malnutrition.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has malnutrition that is related to his period of 
service, there is no mention in the service medical records 
of treatment for or complaints of malnutrition.  An undated 
service physical examination revealed all normal findings.  
Service medical records only reveal a treatment for shock in 
November 1945 due to explosion of a Japanese mine after three 
days he was returned to service.  The Board notes that the 
November 1945 Special Order #50 shows that the veteran was 
discharged from service under ordinary conditions.  
Furthermore, the medical evidence of record does not show a 
current diagnosis of malnutrition or show continuity of 
symptomatology associated with malnutrition and active 
service.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
malnutrition and service, there is no basis for establishing 
service connection for malnutrition.  38 C.F.R.      § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has malnutrition that is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of malnutrition to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any 
malnutrition and service.

6.  Service connection for an eye defect 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for an eye defect.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has an eye defect that is related to his period of 
service, there is no mention in the service medical records 
of treatment for or complaints of an eye defect.  An undated 
service physical examination revealed all normal findings.  
Service medical records only reveal a treatment for shock in 
November 1945 due to explosion of a Japanese mine after three 
days he was returned to service.  The Board notes that the 
November 1945 Special Order #50 shows that the veteran was 
discharged from service under ordinary conditions.  
Furthermore, the medical evidence of record does not reveal a 
current diagnosis of an eye defect or show a continuity of 
symptomatology associated with an eye defect and active 
service.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between an 
eye defect and service, there is no basis for establishing 
service connection for an eye defect.  38 C.F.R.     § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has an eye defect that is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of an eye defect to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any eye defect 
and service.

7.  Service connection for ear defect 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for an ear defect.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has an ear defect that began while in service, there 
is no mention in the service medical records of treatment for 
or complaints of an ear defect.  An undated service physical 
examination revealed all normal findings.  Service medical 
records only reveal a treatment for shock in November 1945 
due to explosion of a Japanese mine after three days he was 
returned to service.  The Board notes that the November 1945 
Special Order #50 shows that the veteran was discharged from 
service under ordinary conditions.  Furthermore, the medical 
evidence of record does not reveal a current diagnosis of an 
ear defect or show a continuity of symptomatology associated 
with an ear defect and active service.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between an 
ear defect and service, there is no basis for establishing 
service connection for an ear defect.  38 C.F.R.      § 
3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has an ear defect that is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of an ear defect to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any ear defect 
and service.

8.  Service connection for dizziness 
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for dizziness.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has dizziness that began while in service, there is 
no mention in the service medical records of treatment for 
dizziness.  An undated service physical examination revealed 
all normal findings.  Service medical records only reveal a 
treatment for shock in November 1945 due to explosion of a 
Japanese mine after three days he was returned to service.  
The Board notes that the November 1945 Special Order #50 
shows that the veteran was discharged from service under 
ordinary conditions.  Furthermore, the medical evidence of 
record does not reveal a current diagnosis of dizziness or 
show a continuity of symptomatology associated with dizziness 
and active service.  38 C.F.R. § 3.303(b).  Moreover, the 
Board notes that a September 1962 rating decision denied 
service connection for a nervous condition with dizziness.  
The RO held that there was "no recurrence of any symptoms 
attributable to the condition for which he was treated."

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
dizziness and service, there is no basis for establishing 
service connection for dizziness.  38 C.F.R.           § 
3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has dizziness that is 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of dizziness to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any dizziness 
and service.

9.  Service connection for numbness of the whole body
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for numbness of 
the whole body.  38 U.S.C.A. § 5107(b).  Despite the 
veteran's allegations that he has numbness of the whole body 
associated to his period service, there is no mention in the 
service medical records of treatment for or complaints of 
numbness of the whole body.  An undated service physical 
examination revealed all normal findings.  Service medical 
records only reveal a treatment for shock in November 1945 
due to explosion of a Japanese mine after three days he was 
returned to service.  The Board notes that the November 1945 
Special Order #50 shows that the veteran was discharged from 
service under ordinary conditions.  Furthermore, the medical 
evidence of record does not reveal a current diagnosis of 
numbness of the whole body or show a continuity of 
symptomatology associated with numbness of the whole body and 
active service.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
numbness of the whole body and service, there is no basis for 
establishing service connection for numbness of the whole 
body.  38 C.F.R. § 3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has numbness of the whole 
body that is related to his period of service, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any relationship of numbness of the whole body to service.  
The veteran's lay statements, while credible with regard to 
the veteran's subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
the any numbness of the whole body and service.

10. Service connection for breast pains
The Board finds that the preponderance of the evidence does 
not support a claim for service connection for breast pains.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that he has breast pains associated with his period of 
service, there is no mention in the service medical records 
of treatment for or complaints of breast pains.  An undated 
service physical examination revealed all normal findings.  
Service medical records only reveal a treatment for shock in 
November 1945 due to explosion of a Japanese mine after three 
days he was returned to service.  The Board notes that the 
November 1945 Special Order #50 shows that the veteran was 
discharged from service under ordinary conditions.  
Furthermore, the medical evidence of record does not reveal a 
current diagnosis of breast pains or show a continuity of 
symptomatology associated with breast pains and active 
service.  38 C.F.R. § 3.303(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419.  As there is no evidence of a nexus between 
breast pains and service, there is no basis for establishing 
service connection for breast pains.  38 C.F.R.       § 
3.303.  

Finally, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 9; Espiritu, 2 Vet. App. at 495.  
Although the veteran states that he has breast pains that are 
related to his period of service, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
relationship of breast pains to service.  The veteran's lay 
statements, while credible with regard to the veteran's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between the any breast 
pains and service.


ORDER

Service connection for peptic ulcer disease is denied.  
Service connection for dysentery is denied.  Service 
connection for pulmonary tuberculosis (PTB) with acute colds 
is denied.  Service connection for beriberi is denied.  
Service connection for malnutrition is denied.  Service 
connection for eye defect is denied.  Service connection for 
ear defect is denied.  Service connection for dizziness is 
denied.  Service connection for numbness of the whole body is 
denied.  Service connection for breast pains is denied.  

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


